It having been reported to the Court that Jerome B. Wolff, of Stevenson, Md., has been disbarred by the Court of Appeals of Maryland, and this Court by order of October 6, 1975 [423 U. S. 812], having suspended the said Jerome *952B. Wolff from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon respondent and that the time within which to file a response has expired;
It is ordered that the said Jerome B. Wolff be disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.